PER CURIAM.
The parties were divorced in 2007. The mother relocated out of state and in 2009 the circuit court entered an agreed order on modification that changed the parties’ time sharing schedule to accommodate the move. The mother moved back to Florida in 2011. The father filed a motion for contempt against the mother, which the circuit court denied.
The father contends that section 61.13002, Florida Statutes (2012), applied to reinstate the time sharing arrangement in the original final judgment. The plain language of the statute indicates that it applies to situations arising “due to military service,” where a parent is “activated, deployed, or temporarily assigned to military service.” § 61.13002(1) & (2), Fla. Stat. (2012). Neither party was in the military during the relevant period of time. *991Therefore, the statute does not apply to this case.

Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.